Title: From Thomas Jefferson to George W. Erving, 12 April 1823
From: Jefferson, Thomas
To: Erving, George W.


                        Dear Sir
                        
                            Monto
                            Apr. 11. 23.
                        
                    Mr Madison, a few days ago, presented me, in your name a case of bronze medals, for which I pray you to accept my best thanks. I shall  place them in our University as soon as it’s ready, as a  deposit in which  more probably than elsewhere, they will be preserved longer to eternize the memory &   effigies of men who have deserved well of all mankind. the fruits of their labors are now in growth. it is simply by the  benevolent order of providence that the infatuated &  Lewis is now putting the match to a brain which will blow up despotism from the face of the earth. the insurrection beginng in any one spot will spread like wild fire over the civilised world. the great contest between men & monarchs must now be lauded. it can no longer remain  in  suspense. and I trust it will end with the extermination of the Holy conspirators agt the human race and leave not a wreck of their existence behind. I hope you will live to see this great consummation, and live in health, properity and happiness.
                        Th:J.
                    